IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                  Assigned On Brief March 17, 2005

                                         In The Matter of: M.J.J.

                     Direct Appeal from the Juvenile Court for Putnam County
                               No. 683-DCS     John Hudson, Judge



                          No. M2004-02759-COA-R3-PT - Filed April 14, 2005


In this termination of parental rights case, the juvenile court terminated the parental rights of the
mother and father, and the mother appeals. We affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Joe McLerran, Cookeville, Tennessee, for the appellant, H.F.H.

Paul G. Summers, Attorney General and Reporter and Juan G. Villasenor, Assistant Attorney
General, for the appellee, State of Tennessee, Department of Children’s Services.

                                                      OPINION

                                 I. FACTS AND PROCEDURAL BACKGROUND

        In this parental rights termination case, H.F.H. (“Mother”) and Father1 are the biological
parents of M.J.J., the child who is the subject of this action. On May 7, 2003, M.J.J. was born
testing positive for methamphetamine and opiates. Mother likewise tested positive for
methamphetamine and also admitted to ingesting hydrocodone, alcohol, and other non-prescribed,
over-the-counter medications during her pregnancy with M.J.J. On May 9, 2003, based upon a
finding of dependency and neglect, M.J.J. was placed in the temporary protective custody of the
Tennessee Department of Children’s Services (“DCS”). M.J.J. has remained in foster care since
May 15, 2003.


         1
           Father did not appeal the trial court’s order terminating his parental rights to M.J.J. Therefore, in as much as
it is possible, this opinion will omit references to Father and address exclusively Mother’s involvement in the matter
below.
         On June 18, 2003, with the assistance of Bryan McCrary, the DCS Case Manager assigned
to this case, Mother developed a Permanency Plan (the “Plan”), with concurrent permanency goals
of either returning M.J.J. to Mother or preparing for the adoption of M.J.J. Pursuant to the Plan,
Mother was required to: (1) submit to an alcohol and drug (“A&D”) assessment and follow all
recommendations; (2) submit to random drug testing producing negative results for six consecutive
months; (3) submit to a parenting assessment and follow all recommendations; (4) maintain safe and
suitable housing for six consecutive months, and (5) submit to a psychological assessment and
follow all recommendations.

        On July 15, 2003, Mother underwent an A&D Assessment performed by Debbie Clevenger
of Bradford Health Services (“Bradford”). Mother’s A&D Assessment indicated alcohol dependency
and amphetamine abuse. Ms. Clevenger recommended that Mother begin an eight-week, thirty-two
session Intensive Outpatient Program (“IOP”), followed by “Aftercare” once per week for one year.
Ms. Clevenger also recommended that Mother attend three meetings per week of Alcoholics
Anonymous (“AA”) or Narcotics Anonymous (“NA”) for one year, with documentation of
attendance. Mother was scheduled to begin IOP at Bradford the following week, July 21, 2003.
According to Mr. McCrary’s testimony, Mother did not show up for this initial session. Mr.
McCrary testified that he made several attempts to reschedule the beginning of IOP sessions for the
dates of August 11, 12, 18, 20 of 2003 and September 15, 2003. However, Mother failed to attend
on any of these dates. Likewise, Mother never attended any AA or NA meetings.

        As for other responsibilities under the Plan, Mr. McCrary testified that Mother began
attending parenting classes on August 6, 2003. After attending only two or three classes, however,
she failed to be present for any other classes. Mother also never underwent a psychological
assessment. Mr. McCrary testified that on three separate occasions between June 18, 2003 and June
25, 2004, Mother tested positive for methamphetamine. However, Mother refused a drug screen on
three dates during July, 2003.

        In addition to the various requirements of Mother under the Plan, Mother was allowed one
hour per week of supervised visitation with M.J.J. After the implementation of the Plan, she began
arriving late for visits with M.J.J., while completely missing others. Between May 21 and September
17, 2003, Mother missed nine visits with M.J.J., while calling only twice to cancel in advance.
Mother ceased visiting M.J.J. after September 17, 2003.

        On December 30, 2003, DCS filed a petition to terminate the parental rights of Mother and
Father to M.J.J. On January 2, 2004, Betsy Dunn, a Child Protective Services Manager, along with
Mr. McCrary and Dekalb County law enforcement officers, went to Mother’s residence to serve the
petition. According to Ms. Dunn’s testimony, when they arrived at Mother’s residence, Father
invited Ms. Dunn and Mr. McCrary into the home. Upon entering the residence, Ms. Dunn, who has
specialized training with drug endangered children investigations and methamphetamine operations,
immediately smelled “an overwhelming odor” indicating the recent manufacture of
methamphetamine. Ms. Dunn testified that she and Mr. McCrary quickly exited the location.



                                                -2-
        On May 8, 2004, Brian Long, a Cookeville police officer trained in investigating
methamphetamine operations, responded to neighbors’ complaints regarding chemical odors
emanating from Mother’s residence. Upon obtaining Mother’s consent to search the premises,
Officer Long and other officers found numerous items consistent with the operation of a
methamphetamine laboratory, including the following: approximately five grams of freshly
manufactured, “wet” methamphetamine; a plastic bag containing insulin syringes, one of which
contained methamphetamine; fifteen grams of iodine crystals; thirty grams of ephedrine, sixteen
ounces of lye; one gallon of muriatic acid; rubbing alcohol; six to eight grams of red phosphorous;
plastic masks; gloves; plastic baggies; coffee filters, distilled water; an empty bottle of iodine; empty
bottles of pseudoephedrine; a bag of matches missing the striker plates; and a gas generator. Officer
Long testified that, based on his training and experience, methamphetamine was manufactured in
Mother’s residence the night preceding the officers’ search. Officer Long also testified that another
woman by the name of Alicia Batdorf and her two young children were present when he performed
the search. According to his testimony, there were mattresses and quilts on the floor, and it appeared
to Officer Long that Ms. Batdorf and her children were temporarily staying at Mother’s residence.

        In its termination petition, DCS alleged as grounds for termination that: (1) Mother had
abandoned M.J.J. by failure to visit or provide support for more than four consecutive months
preceding the filing of the petition; (2) Mother had not substantially complied with the provisions
of the Plan; (3) the conditions that led to the removal of M.J.J. persisted; (4) Mother had committed
severe child abuse by using methamphetamine during her pregnancy with M.J.J.; and (5) it was in
the best interests of M.J.J. that Mother’s parental rights be terminated. Following trial, where the
only proof presented was put on by DCS, the juvenile court entered an order terminating Mother’s
parental rights to M.J.J. In its order terminating Mother’s parental rights, the juvenile court decreed
the following:

        That [Mother] has willfully abandoned [M.J.J.] for more than four (4) consecutive
        months prior to the filing of this Petition; that for the four (4) months following
        removal DCS has made reasonable efforts to assist the parent in establishing a
        suitable home for the child, but the parent has made no reasonable effort to provide
        a suitable home and has demonstrated a lack of concern for the child to such a degree
        that it appears unlikely that she will be able to provide a suitable home at an early
        date; that she has been substantially non-compliant with the statement of
        responsibilities in the permanency plan; that the child has been removed from the
        custody of the parents more than six (6) months; that the conditions that led to the
        child’s removal still exist or other conditions exist which in all probability subject
        the child to further neglect or abuse if returned home; there is little likelihood that
        these conditions will be remedied at an early date so that the child could be returned
        to [Mother] in the near future; that the continuation of the parent/child relationship
        greatly diminishes the child’s chances of early integration into a stable and permanent
        home; that she has committed severe child abuse as defined by T.C.A. 37-1-102
        against [M.J.J.]; and that it is in the best interest of [M.J.J.] that all the parental rights
        of [Mother] be forever terminated, and that the complete custody, control, and


                                                     -3-
       guardianship of [M.J.J.] be awarded to the State of Tennessee, [DCS], with the right
       to place said child for adoption and to consent to said adoption in loco parentis.

        Mother has appealed from the juvenile court’s order. We perceive the issues on appeal to
be as follows:

       (1)     Whether DCS established by clear and convincing evidence one of the
               asserted grounds for the termination of Mother’s parental rights to M.J.J., and

       (2)     Whether clear and convincing evidence exists that termination of Mother’s
               parental rights was in the best interests of M.J.J.

                                           II. DISCUSSION

        Generally, in cases tried without a jury, we review the record de novo, while granting the trial
court’s findings of fact a presumption of correctness. Tenn. R. App. P. 13(d) (2004); Bogan v.
Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). The trial court’s factual findings will be sustained unless
they are contrary to the preponderance of the evidence. Sullivan v. Sullivan, 107 S.W.3d 507, 510
(Tenn. Ct. App. 2002). The trial court’s legal conclusions, however, are reviewed under a pure de
novo standard and are accorded no such presumption of correctness. Johnson v. Johnson, 37 S.W.3d
892, 894 (Tenn. 2001). In parental rights termination cases, section 36-1-113(c) of the Tennessee
Code requires that the grounds for termination be established by clear and convincing evidence.
Tenn. Code Ann. § 36-1-113(c) (Supp. 2004). As such, “we must determine whether the facts, either
as found by the trial court or as supported by the preponderance of the evidence, clearly and
convincingly establish the grounds for terminating the biological parent’s parental rights.” In re
Adoption of T.A.M., No. M2003-02247-COA-R3-PT, 2004 WL 1085228, at *3 (Tenn. Ct. App. May
12, 2004) (no perm. app. filed).

       The “clear and convincing evidence” standard has been explained as follows:

               The “clear and convincing evidence” standard defies precise definition.
       Majors v. Smith, 776 S.W.2d 538, 540 (Tenn. Ct. App. 1989). While it is more
       exacting than the preponderance of the evidence standard, Santosky v. Kramer, 455
       U.S. at 766, 102 S. Ct. at 1401; Rentenbach Eng'g Co. v. General Realty Ltd., 707
S.W.2d 524, 527 (Tenn. Ct. App. 1985), it does not require such certainty as the
       beyond a reasonable doubt standard. Brandon v. Wright, 838 S.W.2d 532, 536
       (Tenn. Ct. App. 1992); State v. Groves, 735 S.W.2d 843, 846 (Tenn. Crim. App.
       1987).

              Clear and convincing evidence eliminates any serious or substantial doubt
       concerning the correctness of the conclusions to be drawn from the evidence. See
       Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n. 3 (Tenn. 1992). It should
       produce in the fact-finder’s mind a firm belief or conviction with regard to the truth


                                                  -4-
        of the allegations sought to be established. In re Estate of Armstrong, 859 S.W.2d
323, 328 (Tenn. Ct. App. 1993); Brandon v. Wright, 838 S.W.2d at 536; Wiltcher v.
        Bradley, 708 S.W.2d 407, 411 (Tenn. Ct. App. 1985).

O’Daniel v. Messier, 905 S.W.2d 182, 188 (Tenn. Ct. App. 1995). However, where the trial court’s
determinations are based upon its assessment of a witness’s credibility, we will not reevaluate that
assessment absent clear and convincing evidence to the contrary. In re C.T.S., No. W2003-01679-
COA-R3-PT, 2004 WL 1838441, at *2 (Tenn. Ct. App. Aug. 16, 2004), perm. app. denied (Tenn.
Nov. 8, 2004).

         While “it is well settled that parents have a fundamental right to the care, custody, and control
of their children,” In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App. 1988) (citing Stanley v. Illinois,
405 U.S. 645, 651 (1972), “this right is not absolute.” Id. (citing Santosky v. Kramer, 455 U.S. 745
(1982)). “[P]arental rights may be terminated if there is clear and convincing evidence justifying
such termination under the applicable statute.” Id.

                                  A. GROUNDS FOR TERMINATION

        Under section 36-1-113(g) of the Tennessee Code, a number of statutory grounds exist for
the termination of a person’s parental rights. See Tenn. Code Ann. § 36-1-113(g)(1)–(9) (Supp.
2004). “To terminate parental rights, a court must determine that clear and convincing evidence
proves not only that statutory grounds exist but also that termination is in the child's best interest.”
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002); see also Tenn. Code Ann. § 36-1-113(c).
However, “[t]he trial court is required to find only one statutory ground for termination of parental
rights.” In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003).

        In this case, the juvenile court found clear and convincing evidence that Mother’s parental
rights should be terminated on the following grounds: (1) abandonment; (2) substantial
noncompliance with the Permanency Plan; (3) failure to remedy persistent conditions that prevent
the child’s safe return; and (4) severe child abuse. We will address each of these grounds in turn.

                                          (1) Abandonment

       Under section 36-1-113(g)(1) of the Tennessee Code, parental rights may be terminated when
the court finds that “[a]bandonment by the parent or guardian, as defined in § 36-1-102, has
occurred.” Tenn. Code Ann. § 36-1-113(g)(1). Section 36-1-102 provides five separate definitions
of abandonment. See id. § 36-1-102 (1)(A) (Supp. 2004). In this case, the juvenile court found that
Mother had abandoned M.J.J. by (1) failing to provide for the child’s support and (2) by failing to
make reasonable efforts to provide a suitable home for the child.

        Under section 36-1-102(1)(A)(I), abandonment is defined as the willful failure to visit or
willful failure to support, or make reasonable payments toward support, for a period of four
consecutive months immediately preceding the filing of a termination petition. Id. § 36-1-102


                                                   -5-
(1)(A)(I). In this case, the relevant four month period that we must be concerned with is the period
of time between August 30, 2003 and December 30, 2003, the date the termination petition was filed.
The juvenile court found that Mother had not contributed to the support of M.J.J. since May 9, 2003,
the date the child was taken into protective custody. The court further found that Mother was able-
bodied and capable of working to support the child and that her drug abuse was a willful act and,
therefore, not a justifiable excuse for failing to provide child support. Accordingly, the trial court
found that Mother had abandoned M.J.J. by failing to contribute to the child’s support for the
statutory period.

        After a careful review of the record, we conclude that the evidence in the record clearly and
convincingly establishes that Mother willfully failed to contribute to M.J.J.’s support. Although Mr.
McCrary testified that Mother sometimes brought “some diapers and clothes” to visits “in the
beginning,” it is undisputed that Mother provided no means of support for the child, whether
monetary or otherwise, after August, 2003. Therefore, it is clear that Mother provided no support
during the relevant time period. Furthermore, it is clear that Mother understood her obligation and
had the capacity to pay support, but failed to do so. On June 18, 2003, DCS provided Mother a
document entitled “Criteria & Procedures for Termination of Parental Rights,” which, by her
signature, she acknowledged her duty to provide support. Accordingly, we believe that the evidence
clearly establishes Mother’s abandonment by failure to provide support.

        Abandonment may also be established under the statute where, following the removal of the
child from the parent’s home, the parent has not made reasonable efforts to provide a suitable home
for the child. Tenn. Code Ann. § 36-1-102(1)(A)(ii)(Supp. 2004). Specifically, section 36-1-
102(1)(A)(ii) defines abandonment as follows:

                The child has been removed from the home of the parent(s) or guardian(s) as
       the result of a petition filed in the juvenile court in which the child was found to be
       a dependent and neglected child, as defined in § 37-1-102, and the child was placed
       in the custody of the department or a licensed child-placing agency, that the juvenile
       court found, or the court where the termination of parental rights petition is filed
       finds, that the department or a licensed child-placing agency made reasonable efforts
       to prevent removal of the child or that the circumstances of the child's situation
       prevented reasonable efforts from being made prior to the child's removal; and for a
       period of four (4) months following the removal, the department or agency has made
       reasonable efforts to assist the parent(s) or guardian(s) to establish a suitable home
       for the child, but that the parent(s) or guardian(s) have made no reasonable efforts to
       provide a suitable home and have demonstrated a lack of concern for the child to
       such a degree that it appears unlikely that they will be able to provide a suitable home
       for the child at an early date[.]

Id. § 36-1-102(1)(A)(ii).




                                                 -6-
       Here, the juvenile court found M.J.J. to be dependent and neglected shortly after she was
born based upon a finding that Mother had used methamphetamine and other drugs during her
pregnancy, and M.J.J. was born with those substances in her system. As such, the circumstances
warranted the prompt placement of M.J.J. into the state’s custody. Likewise, those same
circumstances prevented DCS from making reasonable efforts to prevent the removal of M.J.J.

         For the four months following M.J.J.’s removal, DCS took numerous steps to facilitate the
safe return of M.J.J., including, among other things, making M.J.J. available for visitation and
assisting Mother with transportation costs by purchasing two pre-paid gas cards; arranging and
funding drug screens; making frequent visits to Mother’s home; scheduling and funding
psychological assessments and A&D assessments; providing Mother with contact information related
to A&D treatment sessions and parenting classes. However, despite the efforts of DCS, Mother
consistently failed to attend A&D treatment sessions, parenting classes, and psychological
evaluations. Mother also failed or refused to take a number of drug tests. Mother increasingly failed
to show up for weekly visits with M.J.J. In addition, a dismantled methamphetamine laboratory was
discovered at Mother’s residence. Accordingly, we conclude there is clear and convincing evidence
in the record that, for a period of four months following M.J.J.’s removal, DCS made reasonable
efforts to assist Mother in establishing a suitable home. However, Mother made no similar efforts
and demonstrated a lack of concern for the child to such a degree that it appears unlikely that she will
be able to provide a suitable home for M.J.J. at an early date. See Tenn. Code Ann. § 36-1-
102(1)(A)(ii).

                     (2) Substantial Noncompliance with Permanency Plan

       Under section 36-1-113(g)(2), parental rights may be terminated when there has been
“substantial noncompliance by the parent or guardian with the statement of responsibilities in a
permanency plan. . . .” Tenn. Code Ann. § 36-1-113(g)(2) (Supp. 2004). This Court has previously
explained what must be proven to establish substantial noncompliance with a permanency plan:

               Prior to terminating parental rights based on Tenn. Code Ann. §
       36-1-113(g)(2), the trial court must find that the requirements of the permanency plan
       that the parent allegedly did not satisfy are “reasonable and are related to remedying
       the conditions which necessitate foster care placement.” In re Valentine, 79 S.W.3d
       at 547 (quoting Tenn. Code Ann. § 37-2-403(a)(2)(C)). Determining whether
       substantial noncompliance has been shown is a question of law that must also be
       reviewed without a presumption of correctness. Id. at 548.

               In order for noncompliance to justify the termination of parental rights, it
       must be “substantial.” Id. at 548. In other words, mere technical noncompliance
       alone is not sufficient to justify the termination of parental rights. Id. Noncompliance
       with requirements in a permanency plan that are neither reasonable nor related to
       remedying the conditions that led to the removal of the child from the parent’s
       custody is not relevant for purposes of Tenn. Code Ann. § 36-1-113(g)(2). Id. at


                                                  -7-
        548–49. Additionally, the parent’s degree of noncompliance with a reasonable and
        related requirement must be assessed.

In re T.A.R., No. M2003-02801-COA-R3-PT, 2004 Tenn. App. LEXIS 618, at *29–30 (Tenn. Ct.
App. Sept. 20, 2004) (no perm. app. filed).

        First, the requirements of the Plan were clearly reasonable and related to remedying the
conditions that led to the child’s removal. See In re Valentine, 79 S.W.3d 539, 547 (Tenn. 2002).
 The requirements that Mother submit to A&D treatment, drug screening, parenting classes, a
psychological evaluation, and maintain safe housing for six consecutive months are certainly
reasonable and designed to remedy the environment of drug and alcohol addiction in which Mother
lived. In reviewing the record, it is our opinion that the evidence clearly supports the juvenile court’s
finding of Mother’s noncompliance with the responsibilities under the Plan. We believe it is
unnecessary to regurgitate here the facts demonstrating Mother’s noncompliance, as they are set forth
previously in this opinion. It is sufficient simply to state that Mother did not approach compliance
with the Plan. Accordingly, we affirm the juvenile court’s finding that Mother was in substantial
noncompliance with the statement of responsibilities in the Permanency Plan.

                                    (3) Persistence of Conditions

       The ground of persistence of conditions is set forth under section 36-1-113(g)(3) and
provides that parental rights may be terminated under the following conditions:

        (3)(A) The child has been removed from the home of the parent or guardian by order
        of a court for a period of six (6) months and:
                 (I) The conditions which led to the child’s removal or other conditions which
        in all reasonable probability would cause the child to be subjected to further abuse
        or neglect and which, therefore, prevent the child’s safe return to the care of the
        parent(s) or guardian(s), still persist;
                 (ii) There is little likelihood that these conditions will be remedied at an early
        date so that the child can be safely returned to the parent(s) or guardian(s) in the near
        future; and
                 (iii) The continuation of the parent or guardian and child relationship greatly
        diminishes the child’s chances of early integration into a safe, stable and permanent home.

Tenn. Code Ann. § 36-1-113(g)(3) (Supp. 2004). “Under the clear language of the statute, the
conditions which prevent the child’s safe return to the home may be either (1) the conditions that led
to removal or (2) other conditions likely to cause further neglect.” In re T.A.R., No. M2003-02801-
COA-R3-PT, 2004 Tenn. App. LEXIS 618, at *12 (Tenn. Ct. App. Sep. 20, 2004) (no perm. app.
filed); see also In re S.Y.. 121 S.W.3d 358, 369 (Tenn. Ct. App. 2003) (finding that, although the
conditions that led to the children’s removal had been remedied, other conditions warranted a finding
that children would be subject to further neglect if returned to the parent).



                                                  -8-
         In this case, M.J.J. was removed from Mother’s custody by court order on May 9, 2003 after
she was born with methamphetamine and other drugs in her system. At the time of the trial, M.J.J.
had been in the custody of DCS for over fifteen months. The record clearly reflects that, during that
time, Mother continued to use methamphetamine, as evidenced by numerous positive test results and
other refusals by Mother to submit to drug screens. Further, there is undisputed evidence that
methamphetamine was being manufactured in Mother’s residence in the presence of young children
as late as May of 2004, and she has been periodically incarcerated for such activity. Moreover, the
record reflects that Mother has gone to great lengths to sustain her methamphetamine habit, going
so far as to maintain sophisticated video surveillance of the outside of her residence. After reviewing
the record, it is clear to us that the persistence of Mother’s continued drug use prevents the safe
return of M.J.J. to the custody of Mother and that there is little likelihood that these conditions will
be remedied at an early date.. Further, we conclude that clear and convincing evidence supports the
juvenile court’s finding that the continuation of the parent-child relationship in this case would
greatly diminish M.J.J.’s chances of integrating into a safe, stable, and permanent home. The
uncontroverted evidence at trial was that M.J.J. is a healthy, developing child who has bonded with
foster parents who wish to adopt. Therefore, we conclude that clear and convincing evidence
supports the juvenile court’s termination of Mother’s parental rights based upon the persistence of
the conditions which led to the child’s removal.

                                       (4) Severe Child Abuse

        Under section 36-1-113(g)(4) of the Tennessee Code, severe child abuse is also a grounds
for termination of parental rights. Tenn. Code Ann. § 36-1-113(g)(4)(Supp. 2004). Section 36-1-
113(g)(4) specifically provides that parental rights may be terminated if:

       The parent or guardian has been found to have committed severe child abuse as
       defined in § 37-1-102, under any prior order of a court or is found by the court
       hearing the petition to terminate parental rights or the petition for adoption to have
       committed severe child abuse against the child who is the subject of the petition or
       against any sibling or half-sibling of such child, or any other child residing
       temporarily or permanently in the home of such parent or guardian.

Id. “Severe child abuse” is defined, in relevant part, as “[t]he knowing exposure of a child to or the
knowing failure to protect a child from abuse or neglect that is likely to cause great bodily harm or
death and the knowing use of force on a child that is likely to cause great bodily harm or death.” Id.
§ 37-1-102(b)(21)(A)(Supp. 2004). In 2002, the General Assembly amended the definition of
“severe child abuse” to include “[k]nowingly allowing a child to be present within a structure where
the act of creating methamphetamine, as that substance is identified in § 39-17-408(d)(2), is
occurring.” Id. § 37-1-102(b)(21)(D)(Supp. 2004).

         In the present case, the juvenile court found that Mother had committed severe child abuse
by using methamphetamine during her pregnancy with M.J.J. The court found that, by taking this
illegal, controlled substance, Mother had exposed M.J.J. to a substantial risk of great bodily injury.


                                                  -9-
We are inclined to agree. The record reflects Mother also ingested hydrocodone, alcohol and other
non-prescribed over-the-counter medications. M.J.J. was born with tremors as a result of the
prenatal exposure to these illicit drugs Mother was taking during her pregnancy. Fortunately, it
appears that M.J.J. has otherwise enjoyed a healthy childhood. However, the healthy development
of the child in this case does not diminish the severity of the harm to which the child was exposed.
Therefore, we conclude that the record clearly supports the trial court’s finding that Mother’s
prenatal drug use constituted severe child abuse for purposes of parental rights termination.

        In addition to our conclusion in the foregoing paragraph, we believe that the record
additionally supports a finding of severe child abuse based upon the operation of a methamphetamine
laboratory in Mother’s residence in the presence of children. Although made in the course of its
conclusions regarding other grounds for termination, the juvenile court did find that
methamphetamine laboratories were found in Mother’s home and that methamphetamine had been
manufactured in the presence of two children, consequently placing those children in imminent risk
of great harm. The juvenile court’s finding in this respect is clearly supported by the record. Under
section 37-1-102(b)(21)(D) of the Tennessee Code, this type of criminal activity is, for good reason,
plainly defined as severe child abuse. Tenn. Code Ann. § 37-1-102(b)(21)(D). Accordingly, we
conclude that Mother committed severe child abuse based on her act of knowingly allowing children
to be present within a structure where methamphetamine was being created. See id.

                                 B. BEST INTERESTS OF THE CHILD

         After grounds for termination have been established by clear and convincing evidence, the
final step in the analysis is a finding by the court of whether termination is in the child’s best interest.
Tenn. Code Ann. § 36-1-113(c)(2). In making this determination, the court is guided by a number
of non-exhaustive factors set out in section 36-1-113(I) of the Tennessee Code:

                 (1) Whether the parent or guardian has made such an adjustment of
        circumstance, conduct, or conditions as to make it safe and in the child's best interest
        to be in the home of the parent or guardian;
                 (2) Whether the parent or guardian has failed to effect a lasting adjustment
        after reasonable efforts by available social services agencies for such duration of time
        that lasting adjustment does not reasonably appear possible;
                 (3) Whether the parent or guardian has maintained regular visitation or other
        contact with the child;
                 (4) Whether a meaningful relationship has otherwise been established
        between the parent or guardian and the child;
                 (5) The effect a change of caretakers and physical environment is likely to
        have on the child's emotional, psychological and medical condition;
                 (6) Whether the parent or guardian, or other person residing with the parent
        or guardian, has shown brutality, physical, sexual, emotional or psychological abuse,
        or neglect toward the child, or another child or adult in the family or household;



                                                   -10-
               (7) Whether the physical environment of the parent's or guardian's home is
       healthy and safe, whether there is criminal activity in the home, or whether there is
       such use of alcohol or controlled substances as may render the parent or guardian
       consistently unable to care for the child in a safe and stable manner;
               (8) Whether the parent's or guardian's mental and/or emotional status would
       be detrimental to the child or prevent the parent or guardian from effectively
       providing safe and stable care and supervision for the child; or
               (9) Whether the parent or guardian has paid child support consistent with the
       child support guidelines promulgated by the department pursuant to § 36-5- 101.

Tenn. Code Ann. § 36-1-113(i)(Supp. 2004).

        Applying the foregoing factors, it is clearly evident from the record that Mother has failed
to make a lasting adjustment to her conduct and the conditions of her living environment, and a
return of M.J.J. to that environment would not be safe or in the child’s best interest. The trial court
found that Mother had failed to maintain regular visitation or contact, and, as a result, a meaningful
relationship had not been established between her and M.J.J. Mother failed to provide support for
the child. The court also found that a change of caretakers and physical environment would likely
have a detrimental effect on M.J.J.’s emotional, psychological, and medical condition. Mother has
allowed methamphetamine to be manufactured in the presence of children, rendering her unable to
care for M.J.J. in a safe and stable manner. As the court further found, M.J.J. is a fragile infant who
has established a strong bond with her foster parents. She has remained continuously in the same
foster home, and the foster parents wish to adopt. These findings by the trial court are clearly and
convincingly supported by the record. Accordingly, we conclude that termination of Mother’s
parental rights is in the best interests of the child, M.J.J.

                                         III. CONCLUSION

        The evidence in the record clearly and convincingly establishes one or more statutory grounds
for termination. In addition, termination is in M.J.J.’s best interest, having been shown by clear and
convincing evidence. Accordingly, we affirm the trial court’s judgment terminating the parental
rights of Mother, H.F.H. Costs of this appeal are taxed against the appellant, H.F.H., and her surety,
for which execution may issue if necessary.



                                                        ___________________________________
                                                        DAVID R. FARMER, JUDGE




                                                 -11-